Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 07/12/21.
	Claims 1-22 are pending.  Claims 23-27 are cancelled.
	The amendment to Table 3 of the specification is entered.
	The IDS filed 08/09/21 has been considered.  An initialed copy accompanies this action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous 112, second paragraph, rejection is withdrawn in view of applicant’s amendment and remarks.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujiki et al 2015/0147660.
	This rejection is maintained for the reasons set forth in the Office Action mailed 11/27/17 (pages 3-5).
	Applicant’s remarks regarding this rejection have been fully considered.  Specifically, it is noted that applicant has amended the instant claims to recite “…the composite is formed by melting the first polymer such that the first polymer is dispersed in the composite with a lack of uniform shape”.  Such 
	With respect to the prior art, the examiner does not dispute that Fujiki does not disclose melting of the composite in order to form the claimed “non-uniform” microstructure.  However, it appears that the pressing/pressure method disclosed in the reference would result in the claimed “lack of uniform shape”.  Specifically, Fujiki specifies that the “first binder” in interposed between the adhered particles and are fused resulting in: “non-continuous, i.e. non-homogeneously, present in the layer” (emphasis added)(para 0055).  The examiner respectfully submits that “non-homogeneous and non-continuous” meet the claimed “lack of uniform shape”.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).
	Accordingly, the rejection is maintained for the reasons of record.
	Applicant is invited to contact the undersigned examiner in order to discuss possible ways of overcoming the above rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
August 10, 2021